Citation Nr: 0032338	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-43 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an increased evaluation for lymphoblastic 
lymphoma, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for psychiatric 
disability, claimed as depression and substance abuse, 
secondary to lymphoblastic lymphoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  In the former rating 
action, the RO denied the claim of entitlement to a 
compensable rating for his service-connected lymphoblastic 
lymphoma.  In the latter rating decision, the RO denied, on 
the basis that the claim was not well grounded, service 
connection for psychiatric disability secondary to 
lymphoblastic lymphoma.

In addition, the Board observes that, in his September 1996 
Substantive Appeal, (on VA Form 9, Appeal to the Board), the 
veteran requested that he be afforded a hearing before the 
Board in Washington, DC.  In a May 2000 letter, the Board 
notified him that the hearing was scheduled to take place the 
following month.  The veteran failed to report.  


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for reasons set forth below, the 
veteran's claims of entitlement to a compensable rating for 
lymphoblastic lymphoma and to service connection for 
psychiatric disability as secondary to lymphoblastic lymphoma 
must be remanded for additional development and adjudication.

With respect to the first certified issue, the Board observes 
that the veteran's claim for an increased rating for his 
lymphoblastic lymphoma was received at the RO in July 1995.  
Thereafter, effective October 23, 1995, VA revised the 
criteria for diagnosing and evaluating disabilities of the 
hemic and lymphatic systems.  60 Fed. Reg. 49225 (1995).  The 
veteran's lymphoblastic lymphoma has been evaluated under 
Diagnostic Code 7703; in the inactive state the former 
regulation provided for evaluation of the disability under 
Diagnostic Code 7700, but the current regulation provides for 
evaluation of the disability under Diagnostic Codes 7700 and 
7716 in the inactive state.  

A review of the claims folder shows that, in the January 1996 
rating action on appeal, the April 1996 Statement of the Case 
(SOC), as well as in subsequent rating actions and 
Supplemental Statements of the Case (SSOCs), the RO cited and 
applied the revised criteria only.  The Board notes, however, 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  VA, however, must apply 
both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, 
but an effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000; 65 Fed. 
Reg.  33422 (2000).  As noted above, however, during the 
course of this appeal, the RO has not considered the 
veteran's claim for a compensable rating for his 
lymphoblastic lymphoma pursuant to the former schedular 
criteria.  This action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the former and revised applicable schedular criteria, and 
afford him an opportunity to respond with evidence and 
argument.

In addition, the representative notes that in a June 1984 
rating action, the RO reduced the evaluation for 
lymphoblastic lymphoma from 100 percent to noncompensably 
disabling, effective September 1984.  The representative 
asserts in June 2000, however, that this reduction action was 
clearly and unmistakably erroneous.  In this regard, he notes 
that the veteran underwent a splenectomy in 1984 to treat the 
lymphoblastic lymphoma, and that surgical residuals from that 
procedure, among other reasons, were a clear basis for a 
continuation of the 100 percent evaluation.  The 
representative also maintains that secondary service 
connection for postoperative residuals of a splenectomy is 
warranted.  To date, however, the claim that the June 1984 
rating decision was clearly and unmistakably erroneous, and 
the claim of entitlement to secondary service connection for 
residuals of a splenectomy have not been considered by the 
RO.  The resolution of these issues, however, could well 
impact upon the Board's consideration of the increased rating 
claim.  Under these circumstances, the Board finds that they 
are inextricably intertwined with the increased rating claim 
and that they should be considered together.  Hence, a 
decision on the claim for a compensable rating for his 
lymphoblastic lymphoma would now be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

As to the claim of entitlement to service connection for 
psychiatric disability secondary to lymphoblastic lymphoma, 
the Board observes that the veteran has identified pertinent 
outstanding service and VA outpatient treatment records that 
have not been associated with the claims folder.  These 
records must be obtained and this action must be accomplished 
prior to the Board's can address this issue.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Hence, this claim must 
be remanded for further development.

Further, in a September 1999 rating action, the RO denied, as 
not well grounded, service connection for cataracts, status 
post L5-S1 laminectomy (low back disability), demineralized 
teeth and sterility, each claimed as secondary to 
lymphoblastic lymphoma.  In that same rating action, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO did establish service connection 
for hepatitis secondary to lymphoblastic lymphoma and 
assigned a noncompensable evaluation.  

In the June 2000 written argument, the veteran's 
representative challenged all six of the foregoing 
determinations.  In doing so, he pointed out that the veteran 
was notified of these determinations in October 1999 and that 
his claims folder was transferred to the Board prior to the 
expiration of the one-year period during which he could file 
a Notice of Disagreement (NOD) with respect to the rating 
action.  As such, citing 38 C.F.R. § 20.300 (1999), his 
representative maintained that the Board was the appropriate 
VA office with which to file that NOD.  

Further, as to the hepatitis claim, the representative 
appears to challenge both the propriety of the initial 
noncompensable evaluation, as well as the effective date of 
the grant of service connection.  Therefore, on remand, the 
RO must issue a SOC with respect to the claims of entitlement 
to service connection for cataracts, a low back disability, 
demineralized teeth and sterility.  The SOC should also 
address the veteran's entitlement to a TDIU; what evaluation 
is warranted for hepatitis from the effective date of service 
connection; and entitlement to an earlier effective date for 
service connection for hepatitis.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Navy 
(Navy), to obtain any service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  If the veteran's records are not 
available, the NPRC and the Navy should 
state that and that fact should clearly 
be documented in the claims file.  If any 
record specified by the veteran cannot be 
secured he must be informed in writing.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service private and VA records of 
treatment relating to the veteran from 
any other facility or source identified.  
The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  Following completion of the 
development requested above, the RO 
should adjudicate the issues of whether 
there was clear and unmistakable error in 
the June 1984 rating decision that 
reduced the evaluation of lymphoblastic 
lymphoma from 100 percent to 
noncompensably disabling.  The RO should 
also adjudicate whether service 
connection is warranted for residuals of 
a splenectomy secondary to lymphoblastic 
lymphoma.

4.  The RO must issue the veteran a SOC 
with respect to his claims of entitlement 
to service connection for cataracts, low 
back disability, demineralized teeth and 
for sterility; to a TDIU.  The SOC should 
also address the appellant's entitlement 
to a TDIU; what evaluation is warranted 
for hepatitis from the effective date of 
service connection; and entitlement to an 
earlier effective date to service 
connection for hepatitis.  The veteran 
should be notified of the need to timely 
file a Substantive Appeal to perfect his 
appeals on these issues.

5.  After the development requested has 
been completed, the RO should ensure that 
it is in complete compliance with the 
directives of this REMAND.  If any of the 
requested actions has not been 
accomplished, the RO must implement 
corrective procedures at once.

6.  Following the completion of all of 
the foregoing requested development, and 
after completion of any other development 
deemed warranted by the record, including 
any medical examinations deemed 
warranted, the RO should readjudicate the 
claim for a compensable evaluation for 
lymphoblastic lymphoma.  In doing so, the 
RO must consider the claim pursuant to 
both the former and revised criteria in 
evaluating hemic and lymphatic systems.  
In addition, the RO must readjudicate the 
claim of entitlement to service 
connection for psychiatric disability 
secondary to lymphoblastic lymphoma.  
Both adjudications should be accomplished 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, specifically 
to include that cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish 

additional evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


